DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Amendment filed on 2/5/21. Claims 1-17 are pending in the case. This Office Action is made final.

Response to Arguments
2.	Applicant's amendments to alleviate the 35 U.S.C. 101 rejection of claims 1-17 have been fully considered and are persuasive, therefore the 35 U.S.C. 101 rejection of these claims is respectfully withdrawn. 
Applicant's amendments to alleviate the 35 U.S.C. 112(b) rejection of claims 5, 7-11 and 16-17 have been fully considered and are persuasive, therefore the 35 U.S.C. 112(b) rejection of these claims is respectfully withdrawn. 

After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:

A1. 	Re independent claim 1, Applicant argues on page 6-8 that the cited reference Girsch does not teach or suggest that “the audio can be personalized by increasing or decreasing the speed of the audio”. 
R1. 	The examiner respectfully disagrees. Applicant's arguments have been fully considered but they are not persuasive. This limitation is not currently present in claim 1. Claim 1 is currently silent on the subject of speed, rate, or pace of the audio or of the text. The concept of speed in general is currently absent from claim 1. Claim 1 currently recites only “audio synchronized with text”, which means that the audio is heard at the same time that the corresponding text is displayed. Applicant is advised to amend claim 1 by adding this limitation to the claim to the extent that it is supported by the specification, in order to advance prosecution. 

A2. 	Re dependent claims 10 and 15, Applicant argues on page 9 that there is no motivation to combine the cited references Girsch and Sagar because Sagar teaches page, chapter, section and stanza-based navigation, whereas the present invention teaches only page-based navigation. 
R2. 	The examiner respectfully disagrees. Applicant's arguments have been fully considered but they are not persuasive. The teachings of Sagar are a superset of the teachings of the present invention, but that doesn’t mean that they are mutually exclusive. The relevant feature of page-based navigation is present in both the present invention and in Sagar: Sagar teaches a controls for playing the current page, or navigating to a previous page or a next page:
Controls for navigating synchronized content items, such as an ebook and corresponding audiobook (abstract). 
Subregion 128D may, when tapped or pressed by a user, cause the playback location of the content item to jump to a next logical location, such as the next page, chapter, section, stanza, song, etc. Subregion 128B may be responsive to taps or presses to cause the playback location to jump to a previous playback location (FIG. 1 elements 128BD and col. 5 lines 45-51). 
A play/pause button icon 140 that, when pressed or tapped, toggles the playback state of a content item between playing and paused (FIG. 1 element 140 and col. 5 lines 59-62).



Claim Rejections - 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-4 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girsch et al (U.S. Patent Application 20100122170). 
Regarding claim 1, Girsch et al teaches a system for generating personalized audio content (i.e. users of the reading system may create their own books that may be read interactively (par. 21)) on a personal electronic device (i.e. a user records audio and sends to a server. Another user can obtain the content from the server (FIG. 1 and par. 41)), wherein a first user creates an audio recording of story text (i.e. a user records audio (FIG. 1 and par. 42). An option to record audio data for the selected book is presented to the user (par. 49). “Read and Send” is a site for anyone who wants to read to a loved one: 1. Pick a book. 2. Record your book. 3. Send it (FIG. 10)) synchronized to corresponding written story text displayed within an application (i.e. the user and the recipient devices may be a personal computer, personal digital assistant, mobile phone, etc. The user and the recipient interact using a user interface such as a downloadable application (par. 41). A page of a digital book is displayed on the screen; the user reads the page out loud and the audio is recorded (FIG. 13 and par. 53)), wherein a second user receives said audio recording of story text via said application (i.e. remote narration creation and consumption. For example, making a recording and sending it to a reader at a remote location (FIG. 1 and par. 27). The recipient interacts using a user interface such as a downloadable application (par. 41). Step 3: Send it (FIG. 10). Another user can obtain the content from the server (FIG. 1 and par. 41)). 

Regarding claim 2, Girsch et al teaches the system of claim 1. Girsch et al further teaches wherein said audio recording is comprised by said first user reading said written story text aloud, said first user recording said reading of said written story text, said first user saving said recorded reading of said written story text in an audio file, wherein each page of said written story text is paired with the corresponding portion of said audio file (i.e. a page of a digital book is displayed on the screen; the user reads the page out loud and the audio is recorded. The user saves the recorded audio in a file for example MP3, AIFF or WAV (FIG. 13 and par. 53)). 

Regarding claim 3, Girsch et al teaches the system of claim 2. Girsch et al further teaches wherein said recorded reading of said written story text is stored within said application (i.e. the user saves the recorded audio in a file (par. 53)), wherein said recorded reading of said written story may be accessed by selecting said written story from said application (i.e. the user selects a book. The book selected by the user is presented. An option to record audio data for the selection is presented (FIG. 6 and par. 47-49)). 

Regarding claim 4, Girsch et al teaches the system of claim 3. Girsch et al further teaches wherein said first user accesses said recorded reading of said written story within said application (i.e. the user and the recipient interact using a user interface such as a downloadable application (par. 41). Controls that allow the user to play the recorded audio from within the application (FIG. 13 and par. 53)). 

Regarding claim 12, Girsch et al teaches the system of claim 1. Girsch et al further teaches wherein said synchronized story text is comprised of highlighted text and nonhighlighted text, wherein said highlighted text of said story text indicates which section of said story said first user is recording into said audio file, wherein said highlighted text of said story text progresses along said story text until the highlighted text is the last word of said story text (i.e. "follow the bouncing ball" or real-time text highlighting used as a guided reading indicator. Provide real-time highlighting, bolding or bouncing ball indicator such that an early reader can benefit from visually observing the association of a proficient reading partner's reading aloud and the text of a book (on the screen) (par. 28)). 

Regarding claim 13, Girsch et al teaches the system of claim 12. Girsch et al further teaches wherein said first user saves said recorded story text into said audio file upon completion of said first user's reading of said story text (i.e. the user saves the recorded audio in a file for example MP3, AIFF or WAV (par. 53)), wherein said first user shares said audio file with said second user, wherein said second user listens to said audio file (i.e. the user sends the recorded audio file to another user (FIG. 17 and par. 63)). 

Regarding claim 14, Girsch et al teaches the system of claim 12. Girsch et al further teaches wherein said first user saves said recorded story text into said audio file upon completion of said first user's reading of said story text (i.e. the user saves the recorded audio in a file (par. 53)), wherein said first user listens to said audio file within said application on said personal device (i.e. controls that allow the user to play the recorded audio (FIG. 13 and par. 53)). 

Claim Rejections - 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Girsch et al in view of Grossman et al (U.S. Patent Application 20150095804). 
Regarding claim 5, Girsch et al teaches the system of claim 3. Girsch et al further teaches wherein said first user shares said audio file of said recorded reading of said written story by sending said audio file to said second user, wherein said first user generates a note to said second user, wherein said first user selects contact information for said second user, wherein said second user receives said recorded reading of said story, wherein said second user receives said note from said first user (i.e. the user selects recipients and adds their contact information (FIG. 11 and par. 52). The user records a personal message (par. 55). The user sends audio file to second user (FIG. 17 step 1710 and par. 63). The recipient listens to the recorded audio (par. 72)). 
Girsch et al doesn’t expressly teach a link.
Grossman et al teaches wherein said first user shares said audio file by sending a link to said audio file to said second user (i.e. the SMS text string is a reference link to additional content, co-existing with an actual SMS text message. The reference link can be used to allow the user to experience the audio-image (par. 9). The email and MMS messages contain links to location where the mobile device can download the app and view the image-audio file (par. 47)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Grossman et al to use in a message a link to an audio file, because doing so would allow the user to access the audio file even on devices without the app installed (par. 9).


Regarding claim 6, Girsch et al teaches the system of claim 4, but Girsch et al doesn’t expressly teach wherein said first user deletes said recorded reading of said written story to remove said recorded reading of said written story from said application.
Grossman et al teaches wherein said first user deletes said recorded reading of said written story to remove said recorded reading of said written story from said application (i.e. the user is able to delete old audio image files that are no longer desired (par. 38)). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Grossman et al to allow the user to delete recorded files, because doing so would allow the user to save space in memory (par. 38).


Regarding claim 7, Girsch et al and Grossman et al teach the system of claim 5. Girsch et al further teaches wherein said second user receives said note composed by said first user, wherein said second user access said audio file of said recorded reading of said written story text (i.e. the user records a personal message (par. 55). The user sends audio file to second user (FIG. 17 step 1710 and par. 63). The recipient listens to the recorded audio (par. 72)). 
Girsch et al doesn’t expressly teach said link.
Grossman et al teaches wherein said second user receives said note composed by said first user, wherein said second user selects said link to access said audio file (i.e. the SMS text string is a reference link to additional content, co-existing with an actual SMS text message. The reference link can be used to allow the user to experience the audio-image (par. 9). The email and MMS messages contain links to location where the mobile device can download the app and view the image-audio file (par. 47)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Grossman et al to use a link in a message to listen to an audio file, because doing so would allow the user to access the audio file even on devices without the app installed (par. 9).

Regarding claim 8, Girsch et al and Grossman et al teach the system of claim 7, but Girsch et al doesn’t expressly teach wherein said second user views said note within said application.
Grossman et al teaches wherein said second user views said note within said application (i.e. the file is sent with a link to download an app that allows the recipient to view the audio image files (par. 5). All recipients can play the file in order to view the image and hear the originator's audio commentary (par. 6). All users can add comments viewable by all the users (FIG. 3, 4, 6)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Grossman et al to allow the second user to view the note within the application, because doing so would allow the user the full audio-image app experience (par. 9).

Regarding claim 9, Girsch et al and Grossman et al teach the system of claim 8. Girsch et al further teaches wherein said second user downloads said audio file in said note, wherein said second user saves said audio file to said application on the personal device of said second user, wherein said second user listens to said audio file from said personal device of said second user (i.e. the user sends audio file to second user (FIG. 17 step 1710 and par. 63). The recipient listens to the recorded audio (par. 72)). 
Girsch et al doesn’t expressly teach said link.
Grossman et al teaches wherein said second user downloads said audio file from said link in said note, wherein said second user saves said audio file to said application on the personal device of said second user, wherein said second user listens to said audio file from said personal device of said second user (i.e. provide audio communication between users using an app. The app is used to attach an audio commentary to the image. The app encodes the audio commentary and the image together into a video file that can be viewed by users (par. 3). The file is delivered to recipients (par. 4). The file is sent with a link to download an app that allows the recipient to view the file and hear the commentaries (par. 5). All recipients of the audio image file can play the file in order to view the image and hear the originator's audio commentary (par. 6). The SMS text string is a reference link to additional content, co-existing with an actual SMS text message. The reference link can be used to allow the user to experience the audio-image (par. 9). The email and MMS messages contain links to location where the mobile device can download the app and view the image-audio file (par. 47)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Grossman et al to use a link in a message to listen to an audio file, because doing so would allow the user to access the audio file even on devices without the app installed (par. 9).

Regarding claim 11, Girsch et al and Grossman et al teach the system of claim 9, but Girsch et al doesn’t expressly teach wherein said second user sends a return note to said first user within said application.
Grossman et al teaches wherein said second user sends a return note to said first user within said application (i.e. recipients using the app can record a reply audio commentary, which is then encoded by the app into a new video file, and is returned to the originator, allowing the originator to create a new response to the reply audio (par. 6). The user can send a reply audio message (par. 47). All users can add comments viewable by all the users (FIG. 3, 4, 6)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Grossman et al to allow the second user to send a return note to the first user, because doing so would allow users to share information and thus to have a more interactive and collaborative experience.


Regarding claim 16, Girsch et al and Grossman et al teach the system of claim 5, but Girsch et al doesn’t expressly teach wherein said note may be delivered by a communication system selected from the group consisting of: electronic mail, short message service (SMS), social media messaging platforms, cellular phone text message, and instant messaging applications.
Grossman et al teaches wherein said note may be delivered by a communication system selected from the group consisting of: electronic mail, short message service (SMS), social media messaging platforms, cellular phone text message, and instant messaging applications (i.e. provide audio communication between users using an app. The app encodes the audio commentary and the image together into a video file that can be viewed by users (par. 3). The file is delivered through MMS (if the recipient is identified by a telephone number) or through e-mail (if the recipient is identified by an e-mail address) (par. 4)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Grossman et al to use email, social media messaging platforms, or instant messaging applications for communication, because doing so would provide a method to send files using well-known and widely available methods of communication.


Regarding claim 17, Girsch et al and Grossman et al teach the system of claim 11, but Girsch et al doesn’t expressly teach wherein said return note may be delivered by a communication system selected from the group consisting of: electronic mail, short message service (SMS), social media messaging platforms, cellular phone text message, and instant messaging applications.
Grossman et al teaches wherein said return note may be delivered by a communication system selected from the group consisting of: electronic mail, short message service (SMS), social media messaging platforms, cellular phone text message, and instant messaging applications (i.e. provide audio communication between users using an app. The app encodes the audio commentary and the image together into a video file that can be viewed by users (par. 3). The file is delivered through MMS (if the recipient is identified by a telephone number) or through e-mail (if the recipient is identified by an e-mail address) (par. 4)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Grossman et al to use email, social media messaging platforms, or instant messaging applications for communication, because doing so would provide a method to send files using well-known and widely available methods of communication.


Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Girsch et al in view of Grossman et al, and further in view of Sagar et al (U.S. Patent 9,927,957). 
Regarding claims 10 and 15, Girsch et al and Grossman et al teach the system of claim 9. Girsch et al further teaches wherein said second user chooses an icon selected from the group consisting of: play to listen to the selected said story, back to listen to the previous said story, and forward to listen to the next said story (i.e. the book selected by the user is presented (FIG. 6 and par. 47). Controls that allow the user to rewind, fast-forward, pause, and play the recorded audio (FIG. 13 and par. 53)). 
Girsch et al and Grossman et al don’t expressly teach listen to the selected page, the previous page, or the next page, wherein said corresponding portion of said audio file automatically plays based on the page chosen by said second user.
Sagar et al teach wherein said user chooses an icon selected from the group consisting of: play to listen to the selected page of said story, back to listen to the previous page of said story, and forward to listen to the next page of said story, wherein said corresponding portion of said audio file automatically plays based on the page chosen by said user (i.e. controls for navigating synchronized content items, such as an ebook and corresponding audiobook (abstract). Subregion 128D may, when tapped or pressed by a user, cause the playback location of the content item to jump to a next logical location, such as the next page, chapter, section, stanza, song, etc. Subregion 128B may be responsive to taps or presses to cause the playback location to jump to a previous playback location (FIG. 1 elements 128BD and col. 5 lines 45-51). A play/pause button icon 140 that, when pressed or tapped, toggles the playback state of a content item between playing and paused (FIG. 1 element 140 and col. 5 lines 59-62)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sagar et al to provide controls for playing and navigating the current page location, because doing so would provide enhanced navigation features for the user (col. 2 lines 49-52).




Conclusion

5.       THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
March 12, 2021